81,7(' 67$7(6 ',675,&7 &2857
                              )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                          
(':,1 /23(=                              
                                          
                       3ODLQWLII         
                                          
       Y                                     &LYLO $FWLRQ 1R  $%-
                                          
1$7,21$/ $5&+,9(6 $1'                     
5(&25'6 $'0,1,675$7,21                   
                                          
                       'HIHQGDQW         
                                          
'$9,' 6 )(55,(52 DQG KLV                
6XFFHVVRUV LQ WKHLU RIILFLDO             
&DSDFLW\ DV WKH $UFKLYLVW                 
2I WKH 8QLWHG 6WDWHV                      
                                          
                       'HIHQGDQW         
                                          
&(175$/ ,17(//,*(1&(                      
$*(1&                                   
                                          
                       'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                0(025$1'80 23,1,21

       3ODLQWLII (GZLQ /RSH] EURXJKW WKLV DFWLRQ XQGHU WKUHH VWDWXWHV WKH )UHHGRP RI ,QIRUPDWLRQ

$FW ³)2,$´  86&   WKH 3ULYDF\ $FW  86&  D DQG WKH 3UHVLGHQW -RKQ ) .HQQHG\

$VVDVVLQDWLRQ 5HFRUGV &ROOHFWLRQ $FW RI  ³-). 5HFRUGV $FW´  86&   +H VHHNV

WR FRPSHO WKH 1DWLRQDO $UFKLYHV DQG 5HFRUGV $GPLQLVWUDWLRQ ³1$5$´ 'DYLG 6 )HUULHUR VXHG
LQ KLV RIILFLDO FDSDFLW\ DV WKH $UFKLYLVW RI WKH 8QLWHG 6WDWHV DQG WKH &HQWUDO ,QWHOOLJHQFH $JHQF\

³&,$´ WR SURGXFH YDULRXV GRFXPHQWV WKDW UHODWH WR KLP $P &RPSO >'NW  @

       3HQGLQJ EHIRUH WKH &RXUW LV GHIHQGDQWV¶ UHQHZHG PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV DQG

SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW )RU WKH UHDVRQV WKDW IROORZ WKH &RXUW ZLOO JUDQW

GHIHQGDQWV¶ PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV DQG GHQ\ SODLQWLII¶V PRWLRQ

                                        %$&.*5281'

       7KH &RXUW DFFHSWV DV WUXH WKH IROORZLQJ IDFWV VHW RXW LQ SODLQWLII¶V DPHQGHG FRPSODLQW IRU

WKH SXUSRVHV RI UHVROYLQJ WKH SHQGLQJ PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV 2Q 'HFHPEHU 

 SODLQWLII VXEPLWWHG D UHTXHVW IRU UHFRUGV SXUVXDQW WR )2,$ WKH 3ULYDF\ $FW DQG WKH -).

5HFRUGV $FW ZLWK 1$5$ $P &RPSO   ([  WR $P &RPSO >'NW  @ ³5HTXHVW´

       3ODLQWLII VRXJKW SURGXFWLRQ RI WKH IROORZLQJ IRXU LWHPV


       3ODLQWLII ILOHG KLV RULJLQDO FRPSODLQW RQ -DQXDU\   &RPSO >'NW  @ 'HIHQGDQWV
ILOHG DQ DQVZHU RQ 0DUFK   IROORZHG E\ D PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV 'HIV¶
$QVZHU >'NW  @ 'HIV¶ 0RW IRU - RQ WKH 3OHDGLQJV >'NW  @ 3ODLQWLII UHVSRQGHG WR
GHIHQGDQWV¶ PRWLRQ E\ FURVVPRYLQJ IRU VXPPDU\ MXGJPHQW EXW KH DOVR ILOHG D PRWLRQ IRU OHDYH
WR DPHQG KLV FRPSODLQW 3O¶V 5HVS WR 'HIV¶ 0RW IRU - RQ WKH 3OHDGLQJV 	 LQ 6XSS RI 3O¶V
&URVV0RW IRU 6XPP - >'NW  @ 3O¶V 0RW IRU /HDYH WR )LOH DQ $P &RPSO IRU ,QMXQFWLYH
5HOLHI >'NW  @ 7KH &RXUW JUDQWHG SODLQWLII¶V PRWLRQ IRU OHDYH WR DPHQG 0LQ 2UGHU -XQH 
 ,Q OLJKW RI WKH QHZ FRPSODLQW WKH &RXUW GHQLHG ERWK SDUWLHV¶ SHQGLQJ PRWLRQV DV PRRW DQG
RUGHUHG GHIHQGDQWV WR ILOH D UHQHZHG PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV Id. ³>'@HIHQGDQWV¶
PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV LV '(1,(' $6 0227 DQG SODLQWLII¶V UHVSRQVH WR
GHIHQGDQW¶V >sic@ MXGJPHQW RQ WKH SOHDGLQJV DQG LQ VXSSRUW RI SODLQWLII¶V FURVVPRWLRQ IRU VXPPDU\
MXGJPHQW LV DOVR '(1,(' $6 0227 'HIHQGDQWV DUH RUGHUHG WR ILOH DQ\ UHQHZHG PRWLRQ IRU
MXGJPHQW RQ WKH SOHDGLQJV E\ -XQH   3ODLQWLII PXVW ILOH DQ\ RSSRVLWLRQ DQGRU FURVVPRWLRQ
E\ -XO\  ´ 7KH SDUWLHV SURFHHGHG DFFRUGLQJ WR WKDW VFKHGXOH

       :KHQ DQDO\]LQJ D PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV WKH &RXUW PXVW ³YLHZ WKH IDFWV
SUHVHQWHG LQ WKH SOHDGLQJV DQG WKH LQIHUHQFHV WR EH GUDZQ WKHUHIURP LQ WKH OLJKW PRVW IDYRUDEOH WR
WKH QRQPRYLQJ SDUW\´ Peters v. Nat’l R.R. Passenger Corp.  )G   '& &LU
 TXRWLQJ Jablonski v. Pan Am. World Airways, Inc.  )G  ± G &LU 
see also Thompson v. Dist. of Columbia  )G   '& &LU  ³$V ZH PXVW LQ
UHYLHZLQJ D MXGJPHQW RQ WKH SOHDGLQJV ZH YLHZ WKH FRPSODLQW¶V DOOHJDWLRQV LQ WKH OLJKW PRVW
IDYRUDEOH WR WKH SODLQWLII´ Robinson v. Dist. of Columbia  ) 6XSS G   ''& 
³>8@QGHU >D@ 5XOH F PRWLRQ WKH &RXUW DVVXPHV WKH YHUDFLW\ RI DOO IDFWXDO DOOHJDWLRQV VHW IRUWK
LQ >S@ODLQWLII¶V >F@RPSODLQW´


                                                 
            7KH SDJH GRFXPHQW ZKLFK LV GHVFULEHG E\ 5,) 
              KHUHDIWHU UHIHUUHG WR DV ³WKH (G /RSH] ILOH´ >sic@

            $Q\ UHFRUG UHIOHFWLQJ D YRWH E\ WKH $VVDVVLQDWLRQ 5HFRUGV 5HYLHZ %RDUG
              $55% WR GHVLJQDWLQJ >sic@ WKH /RSH] ILOH DV ³1%5´ ³1RW %HOLHYHG
              5HOHYDQW´ RU VLPLODU VWDWXV RU GHWHUPLQLQJ WKDW LWV GLVFORVXUH VKRXOG EH
              ZLWKKHOG IRU D SDUWLFXODU SHULRG RI WLPH LQFOXGLQJ XQWLO 

            $Q\ UHFRUG RI WKH &,$ RU DQ\ RWKHU DJHQF\ UHIOHFWLQJ WKH EHOLHI WKDW WKH
              /RSH] ILOH VKRXOG RU PLJKW EH JLYHQ ³1%5´ VWDWXV RU WKDW LWV GLVFORVXUH
              VKRXOG EH SRVWSRQHG IRU DQ\ SHULRG RI WLPH LQFOXGLQJ XQWLO WKH \HDU 
              DQG

            $Q\ UHFRUG UHIOHFWLQJ WKDW WKH GLVFORVXUH RI WKH /RSH] ILOH VKRXOG EH
              SRVWSRQHG LQ ZKROH RU LQ SDUW IRU DQ\ SHULRG RI WLPH LQFOXGLQJ XQWLO 
              ZDV WUDQVPLWWHG WR DQG SXEOLVKHG LQ WKH )HGHUDO 5HJLVWHU LQ DFFRUGDQFH
              ZLWK WKH SURFHGXUHV RI WKH -). $FW

5HTXHVW see also $P &RPSO  

       2Q -DQXDU\   1$5$ VHQW SODLQWLII D OHWWHU DFNQRZOHGJLQJ WKDW LW KDG UHFHLYHG WKH

UHTXHVW RQ 'HFHPEHU   DQG DVVLJQHG LW WKH UHTXHVW UHIHUHQFH QXPEHU 1:  $P

&RPSO   ([  WR $P &RPSO >'NW  @ 2Q -DQXDU\   0DUWKD :DJQHU 0XUSK\

&KLHI RI WKH 6SHFLDO $FFHVV DQG )2,$ VWDII WR 1$5$ LQIRUPHG -RVHSK : /DPEHUW 'LUHFWRU RI

WKH ,QIRUPDWLRQ 0DQDJHPHQW 6HUYLFHV DW &,$ RI WKH UHTXHVW DQG IRUZDUGHG D FRS\ $P

&RPSO   ([  WR $P &RPSO >'NW  @ ³([ ´ 6KH DVNHG WKDW KH LQIRUP 1$5$ RI

WKH &,$¶V GHWHUPLQDWLRQ DQG DQ\ ³VDQLWL]LQJ LQVWUXFWLRQV´ VLQFH ³D IXOOWH[W FRS\ RI WKH UHTXHVWHG

GRFXPHQW LV LQ >&,$¶V@ ILOHV´ $P &RPSO   ([ 

       2Q 0D\   0LFKDHO /DYHUJQH RI WKH &,$ UHVSRQGHG WR 0XUSK\ DQG KH DGYLVHG KHU

WKDW &,$ KDG ORFDWHG DQG UHYLHZHG WKH /RSH] )LOH DQG KDG GHWHUPLQHG WKDW ³LW LV FXUUHQWO\ DQG

SURSHUO\ FODVVLILHG DQG PXVW EH GHQLHG LQ LWV HQWLUHW\ RQ WKH EDVLV RI )2,$ H[HPSWLRQV E

>FODVVLILHG UHFRUGV@ DQG E >UHFRUGV H[HPSWHG E\ RWKHU VWDWXWHV@´ $P &RPSO   ([  WR

$P &RPSO >'NW  @ ³([ ´ 7KH &,$ FLWHG WR VHFWLRQ  RI WKH &HQWUDO ,QWHOOLJHQFH $JHQF\




                                                
$FW RI  DQG VHFWLRQ $L RI WKH 1DWLRQDO 6HFXULW\ $FW RI  WR VXSSRUW WKH XVH RI WKH

H[HPSWLRQV $P &RPSO   ([ 

       %\ OHWWHU GDWHG -XQH   1$5$ LQIRUPHG SODLQWLII RI WKH &,$ GHWHUPLQDWLRQ WR

ZLWKKROG WKH /RSH] )LOH LQ IXOO SXUVXDQW WR WKH WZR )2,$ H[HPSWLRQV $P &RPSO   ([  WR

$P &RPSO >'NW  @ ³([ ´ 1$5$ DOVR DGYLVHG SODLQWLII WKDW D VHDUFK RI WKH FORVHG

UHFRUGV RI WKH $VVDVVLQDWLRQ 5HFRUGV 5HYLHZ %RDUG KDG EHHQ PDGH ³DQG QR LQIRUPDWLRQ ZDV

IRXQG´ UHVSRQVLYH WR WKH UHPDLQGHU RI KLV UHTXHVW $P &RPSO  ± ([  )LQDOO\ 1$5$

DGYLVHG SODLQWLII WKDW KH KDG WKH ULJKW WR DGPLQLVWUDWLYHO\ DSSHDO WKH GHFLVLRQ ZLWKLQ VL[W\ GD\V RI

WKH GDWH RI WKH OHWWHU See ([  3ODLQWLII DOOHJHV WKDW DIWHU KH UHFHLYHG 1$5$¶V OHWWHU WKHUH ZHUH

QR IXUWKHU FRPPXQLFDWLRQV ZLWK 1$5$ RU &,$ $P &RPSO  

       2Q -XQH   SODLQWLII ILOHG DQ DPHQGHG FRPSODLQW DVVHUWLQJ FODLPV XQGHU )2,$ &RXQW

, WKH 3ULYDF\ $FW &RXQW ,, DQG WKH -). 5HFRUGV $FW &RXQW ,,, $P &RPSO 2Q -XQH 

 GHIHQGDQWV UHQHZHG WKHLU PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV XQGHU )HGHUDO 5XOH RI &LYLO

3URFHGXUH F 5HQHZHG 0RW IRU - RQ WKH 3OHDGLQJV >'NW  @ ³'HIV¶ 0RW´ 0HP RI 3

	 $ LQ 6XSS RI 'HIV¶ 0RW >'NW  @ ³'HIV¶ 0HP´ 3ODLQWLII RSSRVHG WKH PRWLRQ DQG DOVR

ILOHG D FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW RQ -XO\   3O¶V 5HVS WR 'HIV¶ 0RW 	 3O¶V

5HQHZHG &URVV0RW IRU 6XPP - >'NW  ±@ ³3O¶V 2SS 	 &URVV0RW´ 0HP RI




        *HQHUDOO\ WKH &RXUW LV QRW WR FRQVLGHU PDWWHUV RXWVLGH WKH SOHDGLQJV SHU 5XOH G EXW
WKH OHWWHU ZDV DWWDFKHG WR WKH FRPSODLQW DQG WKH &RXUW PD\ FRQVLGHU DQ\ GRFXPHQW HLWKHU DWWDFKHG
WR RU LQFRUSRUDWHG E\ UHIHUHQFH LQ WKH FRPSODLQW See EEOC v. St. Francis Xavier Parochial Sch.
 )G   '& &LU 



                                                  
2SSRVLQJ 3 	 $ LQ 5HVS WR 'HIV¶ 0RW 	 LQ 6XSS RI 3O¶V 2SS 	 &URVV0RW >'NW  ±@

³3O¶V 2SS 	 &URVV0HP 7KH PRWLRQV KDYH EHHQ IXOO\ EULHIHG

                                   67$1'$5' 2) 5(9,(:

       )HGHUDO 5XOH RI &LYLO 3URFHGXUH F DXWKRUL]HV D SDUW\ WR PRYH IRU MXGJPHQW RQ WKH

SOHDGLQJV DW DQ\ WLPH ³DIWHU WKH SOHDGLQJV DUH FORVHG´ )HG 5 &LY 3 F 3DUWLHV DUH HQWLWOHG

WR SUHWULDO MXGJPHQW RQ WKH SOHDGLQJV ³LI WKH PRYLQJ SDUW\ GHPRQVWUDWHV WKDW QR PDWHULDO IDFW LV LQ

GLVSXWH DQG WKDW LW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ Schuler v. PricewaterhouseCoopers,

LLP  )G   '& &LU  TXRWLQJ Peters  )G DW  :KHQ DQDO\]LQJ D

PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV WKH &RXUW PXVW ³YLHZ WKH IDFWV SUHVHQWHG LQ WKH SOHDGLQJV

DQG WKH LQIHUHQFHV WR EH GUDZQ WKHUHIURP LQ WKH OLJKW PRVW IDYRUDEOH WR WKH QRQPRYLQJ SDUW\´

Peters  )G DW  TXRWLQJ Jablonski  )G DW ± see also Thompson v. Dist. of


       ,Q KLV FURVVPRWLRQ IRU VXPPDU\ MXGJPHQW SODLQWLII DUJXHV WKDW GHIHQGDQWV¶ GHFODUDWLRQV
GR QRW VXSSRUW SURSHU ZLWKKROGLQJV XQGHU )2,$ ([HPSWLRQV E DQG E 3O¶V 2SS 	 &URVV
0HP DW  %HFDXVH WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ RQ RWKHU JURXQGV WKH &RXUW ZLOO QRW
UHDFK WKH PHULWV RI SODLQWLII¶V FURVVPRWLRQ

       'HIHQGDQWV ILOHG D UHSO\ DQG RSSRVLWLRQ WR SODLQWLII¶V FURVVPRWLRQ RQ -XO\   'HIV¶
5HSO\ WR 3O¶V 2SS 	 &URVV0RW 	 'HIV¶ 2SS WR 3O¶V &URVV0RW >'NW  ±@ ³'HIV¶
5HSO\´ 2Q $XJXVW   SODLQWLII ILOHG D FURVVUHSO\ 3O¶V 5HSO\ WR 'HIV¶ 5HSO\ >'NW  @
³3O¶V &URVV5HSO\´

         3OHDGLQJV DUH FORVHG IRU 5XOH F SXUSRVHV ZKHQ D FRPSODLQW DQG DQ DQVZHU KDYH EHHQ
ILOHG See )HG 5 &LY 3 D Maniaci v. Georgetown Univ.  ) 6XSS G   ''&
 ³3OHDGLQJV DUH FORVHG ZLWKLQ WKH PHDQLQJ RI 5XOH F LI QR FRXQWHU RU FURVV FODLPV DUH DW
LVVXH ZKHQ D FRPSODLQW DQG DQ DQVZHU KDYH EHHQ ILOHG´ +HUH SXUVXDQW WR WKH &RXUW¶V RUGHU see
0LQ 2UGHU -XQH   GHIHQGDQWV ILOHG D UHQHZHG PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV XQGHU
5XOH F LQ UHVSRQVH WR WKH DPHQGHG FRPSODLQW ZLWKRXW ILUVW ILOLQJ DQ DPHQGHG DQVZHU $OWKRXJK
D 5XOH F PRWLRQ RUGLQDULO\ UHTXLUHV D QHZ DQVZHU RU D VWLSXODWLRQ WKDW WKH RULJLQDO DQVZHU
VWDQGV ERWK SDUWLHV KDYH SURFHHGHG DV LI WKH RULJLQDO DQVZHU UHPDLQV LQ HIIHFW 8QGHU WKHVH
FLUFXPVWDQFHV ³>W@KH IDFW WKDW ERWK SDUWLHV SUHVHQWHG WKLV PRWLRQ DV WKRXJK WKH RULJLQDO DQVZHU ZDV
UHVSRQVLYH WR WKH DPHQGHG FRPSODLQW> @ LV HTXLYDOHQW WR VXFK DQ LPSOLHG VWLSXODWLRQ RU D WDFLW
DFTXLHVFHQFH´ Deming v. Turner  ) 6XSS   ''&  )XUWKHU GHIHQGDQWV
LQIRUPHG WKH &RXUW WKDW WKH\ GLG QRW ILOH DQ DPHQGHG DQVZHU EHFDXVH ³LW ZRXOG QRW LPSDFW DQ\ RI
>G@HIHQGDQWV¶ DUJXPHQWV´ 'HIV¶ 5HSO\ DW  Q 7KHUHIRUH WKH &RXUW ZLOO WUHDW WKH RULJLQDO DQVZHU
DV LI LW LV UHVSRQVLYH WR WKH DPHQGHG FRPSODLQW IRU SXUSRVHV RI GHIHQGDQWV¶ 5XOH F PRWLRQ


                                                 
Columbia  )G   '& &LU  ³$V ZH PXVW LQ UHYLHZLQJ D MXGJPHQW RQ WKH

SOHDGLQJV ZH YLHZ WKH FRPSODLQW¶V DOOHJDWLRQV LQ WKH OLJKW PRVW IDYRUDEOH WR WKH SODLQWLII´

       :KLOH WKHUH DUH RSLQLRQV LQ WKLV GLVWULFW WKDW VWDWH WKDW WKH VWDQGDUGV RI UHYLHZ EHWZHHQ D

5XOH E PRWLRQ DQG D 5XOH F PRWLRQ DUH ³HVVHQWLDOO\ WKH VDPH´ RU ³YLUWXDOO\ LGHQWLFDO´

see, e.g. Nat’l Shopmen Pension Fund v. Disa  ) 6XSS G   ''&  FLWLQJ Plain

v. AT & T Corp.  ) 6XSS G   Q ''&  Maniaci v. Georgetown Univ 

) 6XSS G   ''&  Jung v. Ass’n of Am. Med. Colleges  ) 6XSS G  ±

''&  WKH VWDQGDUG VHW RXW LQ WKH Schuler FDVH E\ WKH '& &LUFXLW FRPHV FORVHU WR D

VXPPDU\ MXGJPHQW W\SH RI GHWHUPLQDWLRQ

       :ULJKW¶V )HGHUDO 3UDFWLFH DQG 3URFHGXUH PDNHV WKH VDPH REVHUYDWLRQ QRWLQJ WKDW D F

PRWLRQ DVNV WKH &RXUW WR DGGUHVV WKH PHULWV RI WKH SDUWLHV¶ FODLPV DQG GHIHQVHV DQG QRW SURFHGXUDO

EDUULHUV RU SOHDGLQJ GHILFLHQFLHV & &KDUOHV $ODQ :ULJKW 	 $UWKXU 5 0LOOHU )HG 3UDF 	 3URF

&LY   G HG  FRPPHQWLQJ WKDW WKH DSSURSULDWH VWDQGDUG RI UHYLHZ IRU D 5XOH F

PRWLRQ LV PRUH VLPLODU WR D 5XOH  PRWLRQ IRU VXPPDU\ MXGJPHQW H[FHSW WKDW WKH &RXUW PD\ RQO\

FRQVLGHU WKH FRQWHQWV RI WKH SOHDGLQJV see also Jones v. Dufek,  )G   '& &LU 

³7KH GLVWULFW FRXUW SURSHUO\ UHVROYHG WKHVH TXHVWLRQV DV D PDWWHU RI ODZ RQ D PRWLRQ XQGHU 5XOH




                                                 
F´ FLWLQJ Alexander v. City of Chi.  )G   WK &LU  ³>7@KH VWDQGDUG FRXUWV

DSSO\ IRU VXPPDU\ MXGJPHQW DQG IRU MXGJPHQW RQ WKH SOHDGLQJV µDSSHDUV WR EH LGHQWLFDO¶´

       ,I RQ D 5XOH E RU F PRWLRQ ³PDWWHUV RXWVLGH WKH SOHDGLQJV DUH SUHVHQWHG WR DQG

QRW H[FOXGHG E\ WKH FRXUW WKH PRWLRQ PXVW EH WUHDWHG DV RQH IRU VXPPDU\ MXGJPHQW XQGHU 5XOH

´ )HG 5 &LY 3 G see Marshall Cnty. Health Care Auth. v. Shalala  )G  

'& &LU  DSSO\LQJ WKH VDPH WHVW ZKHQ FRQYHUWLQJ D 5XOH E PRWLRQ WR RQH IRU

VXPPDU\ MXGJPHQW %XW WKH ³SDUWLHV PXVW EH JLYHQ D UHDVRQDEOH RSSRUWXQLW\ WR SUHVHQW DOO WKH

PDWHULDO WKDW LV SHUWLQHQW WR WKH PRWLRQ´ )HG 5 &LY 3 G 7KH &RXUW KDV WKH GLVFUHWLRQ WR

GHFLGH LI LW ZLOO FRQYHUW D PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV WR RQH IRU VXPPDU\ MXGJPHQW See

Holy Land Found. for Relief & Dev. v. Ashcroft  )G   '& &LU  QRWLQJ WKDW

WKH IDLOXUH WR FRPSO\ ZLWK WKH SURFHGXUHV WR FRQYHUW D PRWLRQ WR GLVPLVV WR RQH IRU VXPPDU\

MXGJPHQW LV HYDOXDWHG XQGHU DQ ³DEXVH RI GLVFUHWLRQ´ VWDQGDUG Flynn v. Tiede-Zoeller, Inc. 

) 6XSS G   ''&  ³7KH GHFLVLRQ WR FRQYHUW D PRWLRQ WR GLVPLVV LQWR D PRWLRQ IRU

VXPPDU\ MXGJHPHQW KRZHYHU LV FRPPLWWHG WR WKH VRXQG GLVFUHWLRQ RI WKH WULDO FRXUW´.

       ,Q WKLV FDVH WKH SDUWLHV KDYH VXEPLWWHG GHFODUDWLRQV DQG RWKHU H[KLELWV LQ VXSSRUW RI DQG LQ

RSSRVLWLRQ WR WKH SHQGLQJ PRWLRQV 7KH &RXUW PD\ FRQVLGHU FHUWDLQ H[KLELWV VXFK DV WKH 5HTXHVW




       See also Landmark Am. Ins. Co. v. VO Remarketing Corp.  ) $SS¶[   WK
&LU  ³*UDQWLQJ D PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV UHTXLUHV WKH PRYDQW WR HVWDEOLVK DQ
DEVHQFH RI DQ\ LVVXH RI PDWHULDO IDFW DQG HQWLWOHPHQW WR MXGJPHQW DV D PDWWHU RI ODZ´ Poehl v.
Countrywide Home Loans, Inc.  )G   WK &LU  ³$ JUDQW RI MXGJPHQW RQ WKH
SOHDGLQJV LV DSSURSULDWH ZKHUH QR PDWHULDO LVVXH RI IDFW UHPDLQV WR EH UHVROYHG DQG WKH PRYDQW LV
HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG DiCarlo v. St. Mary
Hosp.  )G   G &LU  ³>5XOH F@ >M@XGJPHQW ZLOO RQO\ EH JUDQWHG ZKHUH WKH
PRYLQJ SDUW\ FOHDUO\ HVWDEOLVKHV WKHUH DUH QR PDWHULDO LVVXHV RI IDFW DQG WKDW KH RU VKH LV HQWLWOHG
WR MXGJPHQW DV D PDWWHU RI ODZ´ Nat’l Fid. Life Ins. Co. v. Karaganis  )G   WK
&LU  ³$ PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV PD\ EH JUDQWHG RQO\ LI WKH PRYLQJ SDUW\
FOHDUO\ HVWDEOLVKHV WKDW QR PDWHULDO LVVXH RI IDFW UHPDLQV WR EH UHVROYHG DQG WKDW KH RU VKH LV HQWLWOHG
WR MXGJPHQW DV D PDWWHU RI ODZ´ LQWHUQDO FLWDWLRQ RPLWWHG


                                                   
LWVHOI ZLWKRXW FRQYHUWLQJ WKH PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV WR RQH IRU VXPPDU\ MXGJPHQW

VLQFH WKRVH UHFRUGV HLWKHU DWWDFKHG WR RU LQFRUSRUDWHG E\ UHIHUHQFH LQ WKH FRPSODLQW LWVHOI See St.

Francis Xavier Parochial Sch.  )G DW . +RZHYHU VLQFH WKH &RXUW ZLOO FRQVLGHU WKH

GHFODUDWLRQV DWWDFKHG WR GHIHQGDQWV¶ PRWLRQ IRU MXGJPHQW RQ WKH SOHDGLQJV WKH &RXUW LV UHTXLUHG

WR WUHDW WKH PRWLRQ DV LI LW ZHUH D PRWLRQ IRU VXPPDU\ MXGJPHQW See )HG 5 &LY 3 G $QG

EHFDXVH SODLQWLII KDG D IXOO RSSRUWXQLW\ WR RSSRVH WKH PRWLRQ DQG WUHDWHG LW DV D 5XOH  PRWLRQ

KLPVHOI E\ VXEPLWWLQJ D FURVVPRWLRQ VXSSRUWHG E\ D VWDWHPHQW RI IDFWV DQG D GHFODUDWLRQ DV ZHOO

DV DQ RSSRVLWLRQ WKH &RXUW FRQFOXGHV WKDW WKH SDUWLHV KDYH KDG DQ RSSRUWXQLW\ WR SUHVHQW DOO WKH

PDWHULDO SHUWLQHQW WR WKH PRWLRQ DQG WKDW LW LV IDLU WR ERWK SDUWLHV WR FRQYHUW GHIHQGDQWV¶ PRWLRQ WR

RQH IRU VXPPDU\ MXGJPHQW See Hollis v. U.S. Dep’t of the Army  )G   '& &LU

 Tele-Communications of Key West, Inc. v. United States  )G   '& &LU

 ³>7@KH UHYLHZLQJ FRXUW PXVW DVVXUH LWVHOI WKDW VXPPDU\ MXGJPHQW WUHDWPHQW ZRXOG EH IDLU

WR ERWK SDUWLHV LQ WKDW WKH SURFHGXUDO UHTXLUHPHQWV RI WKH DSSOLFDEOH UXOHV ZHUH REVHUYHG´

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG




                                                  
       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ

UHDVRQDEOH LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW

PRWLRQ¶´ Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States

v. Diebold, Inc.  86    SHU FXULDP

                                            $1$/<6,6

,     7KH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ DV WR SODLQWLII¶V )2,$ FODLPV EHFDXVH KH KDV
       QRW H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV
       ³([KDXVWLRQ RI DGPLQLVWUDWLYH UHPHGLHV LV JHQHUDOO\ UHTXLUHG EHIRUH ILOLQJ VXLW LQ IHGHUDO

FRXUW VR WKDW WKH DJHQF\ KDV DQ RSSRUWXQLW\ WR H[HUFLVH LWV GLVFUHWLRQ DQG H[SHUWLVH RQ WKH PDWWHU

DQG WR PDNH D IDFWXDO UHFRUG WR VXSSRUW LWV GHFLVLRQ´ Hidalgo v. FBI  )G   '&

&LU  TXRWLQJ Oglesby v. U.S. Dep’t of the Army  )G   '& &LU  see also

 86&  D +RZHYHU DEVHQW DQ H[SUHVV VWDWXWRU\ SURYLVLRQ WR WKH FRQWUDU\ IDLOXUH WR

H[KDXVW LV QRW ³DQ DXWRPDWLF EDU WR MXGLFLDO UHYLHZ´ Oglesby  )G DW .

       ,W LV WUXH WKDW ³WKH H[KDXVWLRQ UHTXLUHPHQW LV QRW MXULVGLFWLRQDO EHFDXVH WKH )2,$ GRHV QRW

XQHTXLYRFDOO\ PDNH LW VR´ Hidalgo  )G DW  see I.A.M. Nat’l Pension Fund Ben. Plan

C. v. Stockton TRI Indus.,  )G   '& &LU  ³2QO\ ZKHQ &RQJUHVV VWDWHV LQ

FOHDU XQHTXLYRFDO WHUPV WKDW WKH MXGLFLDU\ LV EDUUHG IURP KHDULQJ DQ DFWLRQ XQWLO WKH DGPLQLVWUDWLYH

DJHQF\ KDV FRPH WR D GHFLVLRQ    KDV WKH 6XSUHPH &RXUW KHOG WKDW H[KDXVWLRQ LV D MXULVGLFWLRQDO

SUHUHTXLVLWH´ +RZHYHU ³DV D MXULVSUXGHQWLDO GRFWULQH IDLOXUH WR H[KDXVW SUHFOXGHV MXGLFLDO

UHYLHZ LI µWKH SXUSRVHV RI H[KDXVWLRQ¶ DQG WKH µSDUWLFXODU DGPLQLVWUDWLYH VFKHPH¶ VXSSRUW VXFK D



                                                  
EDU´ Hidalgo  )G DW ± TXRWLQJ Oglesby  )G DW  $QG WKLV &LUFXLW KDV

FRQVLVWHQWO\ KHOG WKDW )2,$¶V DGPLQLVWUDWLYH VFKHPH VXSSRUWV VXFK D EDU DQG WKXV ³UHTXLUHV HDFK

UHTXHVWRU WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV´ SULRU WR ILOLQJ VXLW Hidalgo  )G DW  FLWLQJ

Sinito v. DOJ  )G   '& &LU  see also Citizens for Responsibility & Ethics

in Wash. v. FEC  )G   '& &LU  ³>$@ )2,$ UHTXHVWHU PXVW H[KDXVW

DGPLQLVWUDWLYH DSSHDO UHPHGLHV EHIRUH VHHNLQJ MXGLFLDO UHGUHVV´

       8QGHU WKH VWDWXWH WKH DJHQF\ KDV WZHQW\ GD\V WR GHWHUPLQH LI LW ZLOO FRPSO\ ZLWK WKH

UHTXHVW DQG LW PXVW QRWLI\ WKH UHTXHVWRU RI WKLV GHFLVLRQ  86&  D$L 7KH DJHQF\¶V

UHVSRQVH VKRXOG LQFOXGH LWV ³GHWHUPLQDWLRQ RI ZKHWKHU RU QRW WR FRPSO\ ZLWK WKH UHTXHVW>@ WKH

UHDVRQV IRU LWV GHFLVLRQ>@´ DQG LI WKH GHFLVLRQ LV DGYHUVH QRWLFH RI WKH UHTXHVWRU¶V ULJKW ³WR DSSHDO

WR WKH KHDG RI WKH DJHQF\´ Oglesby  )G DW  2QFH WKH DJHQF\ UHVSRQGV ³WKH )2,$

UHTXHVWRU PXVW DSSHDO WR WKH KHDG RI WKH DJHQF\´ EHIRUH EULQJLQJ VXLW Id. 7KH DJHQF\g<3>PXVW WKHQ

PDNH D GHWHUPLQDWLRQ RQ WKH DSSHDO ZLWKLQ WZHQW\ GD\V  86&  D$LL

       ,PSRUWDQWO\ D UHTXHVWRU ³VKDOO EH GHHPHG WR KDYH H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV

ZLWK UHVSHFW WR >D@ UHTXHVW LI WKH DJHQF\ IDLOV WR FRPSO\ ZLWK WKH DSSOLFDEOH WLPH OLPLW SURYLVLRQV´

DQG WKH UHTXHVWRU ILOHV VXLW  86&  D&L %XW ³LI WKH DJHQF\ UHVSRQGV WR WKH )2,$

UHTXHVW EHIRUH WKH UHTXHVWHU ILOHV VXLW WKH >WZHQW\GD\@ FRQVWUXFWLYH H[KDXVWLRQ SURYLVLRQ    QR

ORQJHU DSSOLHV DFWXDO H[KDXVWLRQ RI DGPLQLVWUDWLYH UHPHGLHV LV UHTXLUHG´ Oglesby  )G DW



       $      3ODLQWLII GLG QRW H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV DV WR GHIHQGDQW 1$5$

       +HUH WKHUH LV QR GLVSXWH WKDW SODLQWLII ILOHG WKLV ODZVXLW DIWHU 1$5$ UHVSRQGHG WR KLV )2,$

UHTXHVW EXW EHIRUH KH KDG DSSHDOHG WKH DJHQF\¶V GHWHUPLQDWLRQ $OWKRXJK SODLQWLII PDNHV WKH

FRQFOXVRU\ DOOHJDWLRQ LQ KLV FRPSODLQW WKDW KH KDV ³H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV´ see




                                                  
$P &RPSO   KH DOVR DFNQRZOHGJHV WKDW DIWHU KH UHFHLYHG 1$5$¶V GHWHUPLQDWLRQ RI -XQH 

 ZKLFK QRWLILHG KLP RI KLV ULJKW WR DSSHDO ³QR IXUWKHU FRPPXQLFDWLRQV KDYH EHHQ

H[FKDQJHG´ Id.   )XUWKHU 1$5$¶V GHFODUDQW DYHUUHG WKDW ³1$5$ KDV QR UHFRUG RI HYHU

UHFHLYLQJ DQ DSSHDO´ see 'HFO RI -RVHSK $ 6FDQORQ >'NW  @   DQG SODLQWLII KDV QRW

SURYLGHG WKH &RXUW ZLWK DQ\ RWKHU HYLGHQFH WR VXSSRUW KLV FODLP WKDW KH DSSHDOHG 1$5$¶V

GHWHUPLQDWLRQ

       3ODLQWLII DUJXHV WKDW KH FRQVWUXFWLYHO\ H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV VLQFH WKH

DJHQF\ GLG QRW UHVSRQG WR KLV UHTXHVW ZLWKLQ WKH WZHQW\GD\ VWDWXWRU\ SHULRG 3O¶V 2SS 	 &URVV

0HP DW ± +RZHYHU WKH VSHFLDO ULJKW WR LPPHGLDWH MXGLFLDO UHYLHZ WKDW DULVHV IURP WKH ODFN RI

D WLPHO\ UHVSRQVH LV QRW DYDLODEOH LI DQ DJHQF\ UHVSRQGV WR D UHTXHVW DW DQ\ WLPH EHIRUH WKH UHTXHVWRU

ILOHV VXLW See Oglesby  )G DW  ± ± 7KDW LV ZKDW KDSSHQHG KHUH

       7R SHUPLW SODLQWLII WR LJQRUH 1$5$¶V GLUHFWLYH ³ZRXOG FXW RII WKH DJHQF\¶V SRZHU WR

FRUUHFW RU UHWKLQN LQLWLDO PLVMXGJPHQWV RU HUURUV´ Oglesby  )G DW  DQG IUXVWUDWH WKH SROLFLHV

XQGHUO\LQJ WKH H[KDXVWLRQ UHTXLUHPHQW See Dettmann v. DOJ  )G   Q '& &LU

 DSSO\LQJ H[KDXVWLRQ UHTXLUHPHQW EHFDXVH ³LW ZRXOG EH ERWK FRQWUDU\ WR µRUGHUO\ SURFHGXUH

DQG JRRG DGPLQLVWUDWLRQ¶ DQG XQIDLU µWR WKRVH ZKR DUH HQJDJHG LQ WKH WDVNV RI DGPLQLVWUDWLRQ¶ WR

GHFLGH DQ LVVXH ZKLFK WKH >DJHQF\@ QHYHU KDG D IDLU RSSRUWXQLW\ WR UHVROYH SULRU WR EHLQJ XVKHUHG

LQWR OLWLJDWLRQ´ TXRWLQJ United States v. Tucker Truck Lines  86  ± 




       3ODLQWLII LQVLVWV WKDW Citizens for Responsibility & Ethics in Wash. v. FEC  )G 
'& &LU  ³&5(:´ KDV ³HIIHFWLYHO\ RYHUUXOHG DQG VXSHUVHGHG Oglesby´ 3O¶V 2SS 	
&URVV0HP DW  7KH &RXUW GLVDJUHHV CREW GHDOW ZLWK D )2,$ UHTXHVWHU ZKR EURXJKW VXLW prior
WR UHFHLYLQJ D GHWHUPLQDWLRQ IURP WKH DJHQF\ ZKLOH Oglesby FRQFHUQHG D UHTXHVWRU ZKR ± OLNH
KHUH ± EURXJKW VXLW after DQ DJHQF\¶V WDUG\ UHVSRQVH WR D )2,$ UHTXHVW 7KH RSWLRQ IRU LPPHGLDWH
MXGLFLDO UHYLHZ ³ODVWV RQO\ XS WR WKH SRLQW WKDW DQ DJHQF\ DFWXDOO\ UHVSRQGV 2QFH WKH DJHQF\ KDV
UHVSRQGHG WR WKH UHTXHVW WKH SHWLWLRQHU PD\ QR ORQJHU H[HUFLVH KLV RSWLRQ WR JR WR FRXUW
LPPHGLDWHO\´ Oglesby  )G DW 


                                                  
       %HFDXVH SODLQWLII KDV IDLOHG WR H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV 1$5$ LV HQWLWOHG WR

VXPPDU\ MXGJPHQW RQ SODLQWLII¶V )2,$ FODLP LQ &RXQW ,

       %      3ODLQWLII GLG QRW H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV DV WR GHIHQGDQW &,$

       7KH &,$ DUJXHV WKDW WKH )2,$ FODLP DJDLQVW LW VKRXOG EH GLVPLVVHG EHFDXVH SODLQWLII QHYHU

VHQW LW D UHTXHVW 'HIV¶ 0HP DW  7KH &RXUW DJUHHV

       7KH &RXUW¶V MXULVGLFWLRQ XQGHU )2,$ LV GHSHQGHQW XSRQ D VKRZLQJ WKDW DQ DJHQF\

LPSURSHUO\ ZLWKKHOG DJHQF\ UHFRUGV Kissinger v. Reporters Comm. for Freedom of the Press 

86    see also  86&  D% %XW DQ DJHQF\¶V REOLJDWLRQ WR GLVFORVH

UHFRUGV ³LV QRW WULJJHUHG    XQWLO D SURSHU UHTXHVW KDV EHHQ UHFHLYHG´ Pickering-George v.

Registration Unit, DEA/DOJ  ) 6XSS G   ''&  see also 

86&  D$L UHTXLULQJ DQ DJHQF\ WR ³GHWHUPLQH ZLWKLQ  GD\V    DIWHU receipt´ RI D

UHTXHVW ³ZKHWKHU WR FRPSO\´ ZLWK LW DQG WR QRWLI\ WKH UHTXHVWHU DFFRUGLQJO\ HPSKDVLV DGGHG

       $ SURSHU )2,$ UHTXHVW PXVW ³UHDVRQDEO\ GHVFULEH> @´ WKH UHFRUGV VRXJKW DQG PXVW FRPSO\

ZLWK WKH DJHQF\¶V SXEOLVKHG SURFHGXUHV LQFOXGLQJ WKH DJHQF\¶V VFKHGXOH RI IHHV                  

86&  D$    ³7KH IDLOXUH WR FRPSO\ ZLWK DQ DJHQF\¶V )2,$ UHJXODWLRQV LV WKH

HTXLYDOHQW RI D IDLOXUH WR H[KDXVW´ West v. Jackson  )6XSSG  ± ''& 

FLWLQJ Ivey v. Snow 1R   :/  DW  ''& -XO\   $FFRUGLQJO\

LI WKHUH LV QR VKRZLQJ WKDW WKH DJHQF\ UHFHLYHG WKH UHTXHVW SXUVXDQW WR WKH DJHQF\¶V SXEOLVKHG

SURFHGXUHV WKH DJHQF\ KDV QR REOLJDWLRQ WR UHVSRQG WR LW See Banks v. Lappin  ) 6XSS G




                                                
  ''&  JUDQWLQJ MXGJPHQW DV D PDWWHU RI ODZ WR GHIHQGDQWV EHFDXVH WKHUH ZDV QR

HYLGHQFH WKH\ KDG UHFHLYHG WKH UHTXHVW DW LVVXH

       +HUH WKHUH LV QR DOOHJDWLRQ OHW DORQH HYLGHQFH WKDW SODLQWLII VXEPLWWHG D )2,$ UHTXHVW WR

&,$ $FFRUGLQJ WR WKH FRPSODLQW SODLQWLII VXEPLWWHG KLV )2,$ UHTXHVW WR 1$5$ See $P

&RPSO   $QG KH DGPLWWHG DV PXFK LQ KLV RSSRVLWLRQ DQG FURVVPRWLRQ See 3O¶V 2SS 	 &URVV

0HP DW  VWDWLQJ WKDW ³WKH )2,$ UHTXHVW RI 'HFHPEHU   ZDV QRW VHQW GLUHFWO\ WR WKH &,$

E\ WKH >S@ODLQWLII´ DQG WKDW ³>L@W ZDV VHQW WR WKHP by NARA´ HPSKDVLV DGGHG )XUWKHU &,$¶V

GHFODUDQW FRQILUPHG WKDW WKH DJHQF\ KDV QR UHFRUG RI UHFHLYLQJ WKH 'HFHPEHU   UHTXHVW RU

DQ\ RWKHU UHTXHVW WKDW FDOOV IRU WKH IRXU LWHPV LGHQWLILHG LQ SODLQWLII¶V FRPSODLQW 'HFO RI $QWRLQHWWH

% 6KLQHU >'NW  @  3ODLQWLII KDV SUHVHQWHG QR HYLGHQFH WR WKH FRQWUDU\

       3ODLQWLII DUJXHV WKDW ³WKH &,$ KDG DFWXDO QRWLFH RI WKH UHTXHVW´ DIWHU 1$5$ VHQW LW D FRS\

3O¶V 2SS 	 &URVV0HP DW  DQG WKDW EHFDXVH H[KDXVWLRQ ³LV QRW MXULVGLFWLRQDO´ WKH &RXUW

VKRXOG ³HLWKHU ZDLYH WKH IRUPDO UHTXLUHPHQWV LQ YLHZ RI WKH DFWXDO IDFWV RI WKH FDVH RU UHPDQG WKH

UHTXHVW WR WKH &,$ IRU DFWXDO H[KDXVWLRQ´ Id. 3ODLQWLII FLWHV QR FDVH ODZ VXSSRUWLQJ KLV WKHRU\ WKDW

³DFWXDO QRWLFH´ PD\ VHUYH DV DQ DOWHUQDWLYH WR SURSHUO\ VHQGLQJ D UHTXHVW WR DQ DJHQF\ DQG KLV

DSSURDFK LV FRQWUDU\ WR ELQGLQJ &LUFXLW DXWKRULW\ WKDW PDNHV H[KDXVWLRQ RI DGPLQLVWUDWLYH UHPHGLHV




      7R VXEPLW D SURSHU )2,$ UHTXHVW WR &,$ RQH PXVW VXEPLW WKH UHTXHVW WR &,$¶V ,QIRUPDWLRQ
DQG 3ULYDF\ &RRUGLQDWRU See  &)5   


                                                  
³D PDQGDWRU\ SUHUHTXLVLWH WR D ODZVXLW XQGHU )2,$´ Wilbur v. CIA  )G   '& &LU



       6LQFH LW LV XQGLVSXWHG WKDW SODLQWLII¶V UHTXHVW ZDV QRW VHQW WKURXJK WKH SURSHU FKDQQHOV WR

&,$ WKH DJHQF\ ZDV QRW UHTXLUHG WR UHVSRQG DQG SODLQWLII GLG QRW H[KDXVW KLV DGPLQLVWUDWLYH

UHPHGLHV DV WR WKDW DJHQF\ See Pickering-George  ) 6XSS G DW  ³,Q WKH DEVHQFH RI DQ\

HYLGHQFH WKDW SODLQWLII H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV E\ SURSHUO\ VXEPLWWLQJ D )2,$

UHTXHVW WR '($ WKH &RXUW FRQFOXGHV WKDW GHIHQGDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´

       7KHUHIRUH &,$ LV HQWLWOHG WR VXPPDU\ MXGJPHQW RQ WKH )2,$ FRXQW

,,    7KH &RXUW GRHV QRW KDYH MXULVGLFWLRQ RYHU SODLQWLII¶V 3ULYDF\ $FW FODLPV EHFDXVH
       SODLQWLII KDV QRW H[KDXVWHG KLV DGPLQLVWUDWLYH UHPHGLHV

       ³7KH 3ULYDF\ $FW UHJXODWHV WKH µFROOHFWLRQ PDLQWHQDQFH XVH DQG GLVVHPLQDWLRQ RI

LQIRUPDWLRQ¶ DERXW LQGLYLGXDOV E\ IHGHUDO DJHQFLHV´ Wilson v. Libby  )G   '&

&LU  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG TXRWLQJ Doe v. Chao  86    ,I

DQ DJHQF\ ³UHIXVHV WR FRPSO\ ZLWK DQ LQGLYLGXDO¶V UHTXHVW´ WR ³JDLQ DFFHVV WR KLV UHFRUG RU WR DQ\

LQIRUPDWLRQ SHUWDLQLQJ WR KLP ZKLFK LV FRQWDLQHG LQ WKH >UHFRUG@ V\VWHP´ WKH LQGLYLGXDO ³PD\

EULQJ D FLYLO DFWLRQ DJDLQVW WKH DJHQF\ DQG WKH GLVWULFW FRXUWV RI 8QLWHG 6WDWHV VKDOO KDYH

MXULVGLFWLRQ´  86&  DG J




      7KHVH VRUWV RI UHIHUUDOV RFFXU RIWHQ DQG DUH FRQWHPSODWHG E\ WKH )2,$ VWDWXWH See 
86&  D%LLL,,, SHUPLWWLQJ FRQVXOWDWLRQ ³ZLWK DQRWKHU DJHQF\ KDYLQJ D VXEVWDQWLDO
LQWHUHVW LQ WKH GHWHUPLQDWLRQ RI WKH UHTXHVW´ see also McGehee v. CIA  )G   '&
&LU  VHWWLQJ IRUWK D WHVW WR HYDOXDWH WKH DGHTXDF\ RI UHIHUUDOV DQG REVHUYLQJ WKDW ZKHQ DQ
DJHQF\ UHFHLYHV D )2,$ UHTXHVW IRU UHFRUGV LQ LWV SRVVHVVLRQ ³LW PXVW WDNH UHVSRQVLELOLW\ IRU
SURFHVVLQJ WKH UHTXHVW´ HYHQ LI WKH GRFXPHQWV RULJLQDWHG HOVHZKHUH 7KXV 1$5$ UHPDLQHG WKH
UHVSRQVLEOH DJHQF\ HYHQ DIWHU LW HQJDJHG WKH &,$ LQ WKH VHDUFK $QG LQ DQ\ HYHQW 1$5$
LQIRUPHG SODLQWLII RI &,$¶V UHVSRQVH WR LWV LQTXLU\ DQG LW ZDV SODLQWLII ZKR IDLOHG WR WDNH IXUWKHU
DFWLRQ 6R WKHUH ZRXOG EH QR JRRG FDXVH WR UHPDQG WKH FDVH WR WKH DJHQF\ DQG JLYH SODLQWLII D
VHFRQG ELWH DW WKH DSSOH


                                                
       +RZHYHU WKLV FLYLO UHPHG\ LV QRW DYDLODEOH XQOHVV D SODLQWLII KDV H[KDXVWHG KLV

DGPLQLVWUDWLYH UHPHGLHV See  86&  DJ Haase v. Sessions  )G   '&

&LU  ILQGLQJ D FDXVH RI DFWLRQ XQGHU WKH 3ULYDF\ $FW WR EH VXEMHFW WR DGPLQLVWUDWLYH

H[KDXVWLRQ UHTXLUHPHQW ,QGHHG IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV XQGHU WKH 3ULYDF\ $FW

LV D MXULVGLFWLRQDO GHILFLHQF\ EHFDXVH H[KDXVWLRQ LV UHTXLUHG E\ VWDWXWH See  86&  DG±

 Haase  )G DW ± KROGLQJ WKDW FDXVHV RI DFWLRQ IRU DPHQGPHQW RI UHFRUGV DQG IRU

DFFHVV WR UHFRUGV LQFRUSRUDWH H[KDXVWLRQ UHTXLUHPHQWV Mulhern v. Gates  )6XSSG  

''&  ³3UHPDWXUH 3ULYDF\ $FW VXLWV >IRU LPSURSHUO\ ZLWKKROGLQJ GRFXPHQWV@ DUH

GLVPLVVHG IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ´

       %HFDXVH WKH H[KDXVWLRQ UHTXLUHPHQW XQGHU WKH 3ULYDF\ $FW LV MXULVGLFWLRQDO D FRXUW PD\

GLVPLVV D FODLP IRU IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV sua sponte )HG 5 &LY 3 K

see Arbaugh v. Y & H Corp.  86    ³>:@KHQ D IHGHUDO FRXUW FRQFOXGHV WKDW LW

ODFNV VXEMHFWPDWWHU MXULVGLFWLRQ WKH FRXUW PXVW GLVPLVV WKH FRPSODLQW LQ LWV HQWLUHW\´ Doe ex rel.

Fein v. Dist. of Columbia  )G   '& &LU  REVHUYLQJ WKDW EHFDXVH VXEMHFW

PDWWHU MXULVGLFWLRQ FDQQRW EH ZDLYHG D FRXUW LV ³REOLJHG WR DGGUHVV LW sua sponte´ ZKHQ WKH SDUWLHV

KDYH IDLOHG WR GR VR FLWLQJ Bender v. Williamsport Area Sch. Dist.  86   

(YHQ WKRXJK GHIHQGDQWV GR QRW UDLVH WKLV LVVXH WKH &RXUW PXVW GHWHUPLQH LI LW KDV MXULVGLFWLRQ RYHU

SODLQWLII¶V 3ULYDF\ $FW FODLPV




      2WKHU &LUFXLWV KDYH KHOG WKDW IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV LV D MXULVGLFWLRQDO
EDU WR amendment VXLWV XQGHU  86&  J$ DQG RQO\ D MXULVSUXGHQWLDO FRQVLGHUDWLRQ LQ
access VXLWV XQGHU  86&  J% See, e.g. Taylor v. U.S. Treasury Dep’t  )G 
 WK &LU  see also Wadhwa v. Dep’t of Veterans Affairs  ) $SS¶[  ± G
&LU 



                                                  
        7R SURSHUO\ H[KDXVW DGPLQLVWUDWLYH UHPHGLHV XQGHU WKH 3ULYDF\ $FW D SODLQWLII PXVW VXEPLW

D 3ULYDF\ $FW UHTXHVW WR WKH DJHQF\ DQG VHHN UHYLHZ ZLWKLQ WKH DJHQF\ XQGHU WKH DJHQF\¶V

SURPXOJDWHG SURFHGXUHV See  86&  DG± H±J $IWHU D UHYLHZ RI SODLQWLII¶V

DPHQGHG FRPSODLQW SODLQWLII¶V 3ULYDF\ $FW UHTXHVW see 5HTXHVW DQG 1$5$¶V OHWWHU GDWHG -XQH 

 see ([  DQG LQ OLJKW RI WKH &RXUW¶V DQDO\VLV DERYH WKH &RXUW FRQFOXGHV WKDW SODLQWLII KDV

IDLOHG WR H[KDXVW KLV DGPLQLVWUDWLYH UHPHGLHV DV WR HDFK GHIHQGDQW 3ODLQWLII QHYHU LQWHUQDOO\

DSSHDOHG 1$5$¶V GHWHUPLQDWLRQ DQG SODLQWLII QHYHU VHQW D SURSHU UHTXHVW WR &,$ 7KHUHIRUH WKH

&RXUW ODFNV VXEMHFWPDWWHU MXULVGLFWLRQ RYHU SODLQWLII¶V 3ULYDF\ $FW FODLPV LQ &RXQW ,, DQG LW ZLOO

GLVPLVV WKRVH FODLPV DJDLQVW ERWK GHIHQGDQWV

,,,    7KH &RXUW ZLOO GLVPLVV SODLQWLII¶V FODLPV XQGHU WKH -). 5HFRUGV $FW EHFDXVH LW GRHV
        QRW SURYLGH D SULYDWH FDXVH RI DFWLRQ

        ,Q WKH FRPSODLQW SODLQWLII DOOHJHV WKDW GHIHQGDQWV KDYH QRW IROORZHG WKH SURFHGXUHV

HVWDEOLVKHG LQ -). 5HFRUGV $FW DQG WKDW ³WKH /RSH] ILOH LV LOOHJDOO\ DQG LPSURSHUO\ ZLWKKHOG XQGHU

WKH SURYLVLRQV RI WKH -). 5HFRUGV $FW´ $P &RPSO  ± 3ODLQWLII WKHQ DVNV WKH &RXUW WR

³RUGHU WKH GHIHQGDQWV >WR@ IXOO\ FRPSO\ ZLWK WKH -). 5HFRUGV $FW LQ UHJDUG WR WKH /RSH] ILOH´ Id.

DW 

        &RQJUHVV HQDFWHG WKH -). 5HFRUGV $FW LQ RUGHU WR HVWDEOLVK D WLPHWDEOH DQG D SURFHGXUH

IRU WKH GLVFORVXUH RI UHFRUGV FRQFHUQLQJ WKH DVVDVVLQDWLRQ RI 3UHVLGHQW -RKQ ) .HQQHG\ See

3UHVLGHQW -RKQ ) .HQQHG\ $VVDVVLQDWLRQ 5HFRUGV &ROOHFWLRQ $FW RI  3XE / 1R 

 6WDW   ³-). 5HFRUGV $FW´   see also Morley v. CIA  )G   '&

&LU  GHVFULELQJ WKH SXUSRVHV DQG VFKHPH RI WKH -). 5HFRUGV $FW 7KH $FW UHTXLUHV WKDW

DOO DVVDVVLQDWLRQ UHFRUGV EH WUDQVPLWWHG WR 1$5$ WR FRPSULVH LWV -). $VVDVVLQDWLRQ 5HFRUGV

&ROOHFWLRQ -). 5HFRUGV $FW   7KH $FW DOVR FUHDWHG WKH $VVDVVLQDWLRQ 5HFRUGV 5HYLHZ %RDUG

³$55%´ WR GHWHUPLQH ZKHWKHU DJHQF\ GRFXPHQWV FRQVWLWXWH DVVDVVLQDWLRQ UHFRUGV DQG WR UHQGHU



                                                
GHFLVLRQV RQ ZKHWKHU FHUWDLQ UHFRUGV TXDOLI\ IRU SRVWSRQHPHQW RI GLVFORVXUH Id.  L ,Q 

XSRQ H[SLUDWLRQ RI WKH $55%¶V RSHUDWLRQV &,$ 1$5$ DQG WKH $55% DJUHHG WKDW &,$ ZRXOG

WUDQVPLW D QXPEHU RI VSHFLILFDOO\ LGHQWLILHG GRFXPHQWV WR WKH -). &ROOHFWLRQ DW 1$5$ DORQJ ZLWK

RWKHU QRQGXSOLFDWLYH DVVDVVLQDWLRQUHODWHG UHFRUGV FUHDWHG RU GLVFRYHUHG DIWHU WKDW GDWH Morley

 )G DW  FLWDWLRQ RPLWWHG FLWLQJ WKH 0HPRUDQGXP RI 8QGHUVWDQGLQJ 5HJDUGLQJ

&RQWLQXLQJ 2EOLJDWLRQV RI WKH &,$ 8QGHU WKH -). $FW ³028´

        7KLV &LUFXLW KDV PDGH LW FOHDU WKDW WKH -). 5HFRUGV $FW DQG )2,$ DUH VHSDUDWH VWDWXWRU\

VFKHPHV ZLWK GLIIHUHQW VWDQGDUGV DQG HQIRUFHPHQW PHFKDQLVPV Morley  )G DW 

Assassination Archives & Research Ctr. v. DOJ  )G   '& &LU  see also

-). 5HFRUGV $FW  E ³1RWKLQJ LQ WKLV $FW VKDOO EH FRQVWUXHG WR HOLPLQDWH RU OLPLW DQ\ ULJKW WR

ILOH UHTXHVWV ZLWK DQ\ H[HFXWLYH DJHQF\ RU VHHN MXGLFLDO UHYLHZ RI WKH GHFLVLRQV SXUVXDQW WR VHFWLRQ

 RI WLWOH  8QLWHG 6WDWHV &RGH´ )XUWKHU WKLV &LUFXLW KDV KHOG WKDW QR SULYDWH ULJKW WR LQLWLDWH

RU PDLQWDLQ D FDXVH RI DFWLRQ XQGHU WKH -). 5HFRUGV $FW H[LVWV EHFDXVH WKH $FW GRHV QRW SURYLGH

IRU D SULYDWH ULJKW RI DFWLRQ See Assassination Archives  )G DW ± KROGLQJ WKDW WKH

³-). $FW GRHV QRW FUHDWH DQ LPSOLHG SULYDWH ULJKW RI DFWLRQ IRU WKH UHOHDVH RI GRFXPHQWV DQG WKDW

WKH VXEVWDQWLYH VWDQGDUGV IRU WKH UHOHDVH RI GRFXPHQWV XQGHU WKH -). $FW FDQQRW EH JUDIWHG RQWR

)2,$¶V SURFHGXUHV´ $QG SODLQWLII DFNQRZOHGJHV WKDW WKH $FW GRHV QRW FUHDWH D SULYDWH FDXVH RI

DFWLRQ 3O¶V 2SS 	 &URVV0HP DW  ³>,@W LV WUXH WKDW WKH -). $FW GRHV QRW FUHDWH D SULYDWH

FDXVH RI DFWLRQ    ´

        1RQHWKHOHVV SODLQWLII LQVLVWV WKDW ³>W@KLV DFWLRQ LV QRW VHHNLQJ WR DVVHUW D SULYDWH FDXVH RI

DFWLRQ EXW LV VHHNLQJ UHYLHZ XQGHU 6HFWLRQ F RI WKH -). $FW ZKLFK DOORZV WKLV &RXUW WR UHYLHZ

ILQDO DFWLRQV WDNHQ XQGHU WKH -). $FW´ SXUVXDQW WR WKH $GPLQLVWUDWLYH 3URFHGXUH $FW 

86&   et. seq. 3O¶V 2SS 	 &URVV0HP DW  +H DUJXHV WKDW ³$55% DQG 1$5$ KDYH




                                                  
QRW REVHUYHG WKH SURFHGXUHV UHTXLUHG E\ WKH -). $FW LQ ZLWKKROGLQJ WKH /RSH] ILOH IURP

GLVFORVXUH´ id. DW  DQG WKDW ³ 86&  ' UHTXLUHV WK>H@ &RXUW WR µKROG XQODZIXO DQG

VHW DVLGH DJHQF\ DFWLRQ ILQGLQJV DQG FRQFOXVLRQV IRXQG WR EH    ZLWKRXW REVHUYDQFH RI SURFHGXUH

UHTXLUHG E\ ODZ¶´ Id. TXRWLQJ  86&  '

       :KLOH 6HFWLRQ F RI WKH -). $FW GRHV VWDWH WKDW WKH $FW GRHV QRW ³SUHFOXGH MXGLFLDO

UHYLHZ´ XQGHU WKH $3$ RI ³ILQDO DFWLRQV WDNHQ RU UHTXLUHG WR EH WDNHQ XQGHU WK>H@ $FW´ -).

$FW  F SODLQWLII GLG QRW EULQJ D FDXVH RI DFWLRQ XQGHU WKH $3$ See generally $P &RPSO

1RU GRHV KH VHHN MXGLFLDO UHYLHZ RI DQ\ ILQDO DJHQF\ DFWLRQ WDNHQ SXUVXDQW WR WKH -). 5HFRUGV

$FW See id. Assassination Archives  )G DW  REVHUYLQJ WKDW &RQJUHVV RULJLQDOO\

³SUHVHUYHG D UROH IRU FRXUWV LQ WKH IRUP RI UHYLHZ XQGHU WKH $3$ RI µILQDO DFWLRQV¶ XQGHU WKH $FW´

ZKLFK LQFOXGHG WKH UHYLHZ RI WKH %RDUG¶V GHFLVLRQV DERXW DVVDVVLQDWLRQ UHFRUGV DQG WKH 3UHVLGHQW¶V

UHYLHZ RI WKH %RDUG¶V GHFLVLRQV see also Morley  )G DW  UHFRJQL]LQJ WKDW ³WKH 028

SURYLGHV LWV RZQ HQIRUFHPHQW PHFKDQLVPV IRU SURFXULQJ UHOHYDQW GRFXPHQWV IURP WKH &,$´

       7KHUHIRUH WKH &RXUW ZLOO JUDQW VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQWV RQ &RXQW ,,,




      ,Q KLV FURVVUHSO\ SODLQWLII FRQWHQGV WKDW KH KDV ³SOHG DQ $3$ DFWLRQ XQGHU WKH OLEHUDO
SOHDGLQJ UXOHV´ EHFDXVH KH EURXJKW D FODLP ³XQGHU WKH -). 5HFRUG $FW ZKLFK VSHFLILFDOO\
LQFRUSRUDWHV WKH MXGLFLDO UHYLHZ SURYLVLRQV RI WKH $3$´ 3O¶V &URVV5HSO\ DW  +RZHYHU
SODLQWLII FLWHV QR DXWKRULW\ IRU WKLV SURSRVLWLRQ DQG LW ZRXOG EH LQFRQVLVWHQW ZLWK )HGHUDO 5XOH RI
&LYLO 3URFHGXUH D DQG 


                                                
                                     &21&/86,21

       )RU WKH IRUHJRLQJ UHDVRQV WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ LQ LWV HQWLUHW\ $

VHSDUDWH RUGHU ZLOO LVVXH




                                          $0< %(50$1 -$&.621
                                          8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 0DUFK